Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000699
                                                       23-AUG-2012
                                                       11:18 AM

                       NO. SCPW-12-0000699

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  EDMUND M. ABORDO, Petitioner,
                               vs.

      THE HONORABLE KARL K. SAKAMOTO, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
            (CIV. NO. 1CC09-1-1599; CR. NO. 93-0737)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Edmund M. Abordo’s

August 8, 2012 petition for a writ of mandamus, the papers in

support and the record, it appears that petitioner fails to

demonstrate a clear and indisputable right to relief and,

therefore, is not entitled to mandamus relief.    See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (A

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action.    Moreover,

where a court has discretion to act, mandamus will not lie to

interfere with or control the exercise of that discretion, even

when the judge has acted erroneously, unless the judge has
exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act).    Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, August 23, 2012.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Simeon R. Acoba, Jr.

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack




                                  2